by specific factual allegations that, if true and not repelled by the record,
                      would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502, 686 P.2d
                      222, 225 (1984).
                                  First, appellant claimed that counsel was ineffective for failing
                      to investigate, call an expert witness to rebut, and object to the testimony
                      of the State's witness that wires had been cut from the utility pull box
                      where a photograph of the pull box allegedly did not show any cut wires.
                      Appellant failed to demonstrate deficiency or prejudice. Appellant did not
                      state on what grounds counsel could have objected to the witness's
                      testimony. Further, even if one of the three photographs of the pull box
                      admitted at trial did not show cut wires, appellant was silent as to what
                      the other two depicted and the State's witness testified that the street
                      light was inoperative because the wires had been cut. Appellant thus
                      failed to demonstrate a reasonable probability of a different outcome at
                      trial had counsel challenged the witness's testimony regarding what the
                      photograph depicted. We therefore conclude that the district court did not
                      err in denying this claim.
                                  Second, appellant claimed that counsel was ineffective for
                      failing to challenge the dollar amount of the damage appellant caused,
                      because had counsel done so, appellant may have been convicted only of a
                      misdemeanor instead of a felony. Appellant failed to demonstrate
                      deficiency or prejudice. Appellant was charged with cutting wires from
                      two utility pull boxes, and the State's witness estimated the total damage
                      from the two acts to be $1,960. Appellant, who was convicted of damaging
                      one of the pull boxes, failed to demonstrate that the amount of damage for
                      the single pull box would be below the $500 felony threshold.       See NRS



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A 4(11Z1)-4
                202.582(2). We therefore conclude that the district court did not err in
                denying this claim.
                            Finally, appellant claimed that counsel was ineffective• for
                failing to challenge the restitution amount of $10,346, which was clearly
                for damage to multiple locations but where appellant was convicted of
                damaging only one location. Appellant's claim was repelled by the record
                as counsel did object to the restitution amount. However, appellant stated
                that he did not want to delay the sentencing hearing and, against the
                advice of counsel, stipulated to the $10,346 restitution amount. We
                therefore conclude that the district court did not err in denying this claim.
                            For the foregoing reasons, we conclude that appellant's claims
                were without merit, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                     J.
                                                    Hardesty


                                                      1D-o L9(M                      J.
                                                    Douglas


                                                                                     J.




                cc:   Hon. Valorie J. Vega, District Judge
                      David Michael Cotner
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A